Citation Nr: 1112431	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  06-13 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel






INTRODUCTION

The appellant served on active duty from February 1970 to February 1972.

Procedural History

The appellant filed his original claim of entitlement to service connection for bilateral hearing loss in July 2005.  A December 2005 rating action granted entitlement to service connection, assigning a noncompensable disability rating for bilateral hearing loss.  The appellant submitted a notice of disagreement with this assignment in February 2006, and timely perfected his appeal in April 2006.

In May 2008, the Board denied the appellant's claim, continuing the noncompensable disability rating for bilateral hearing loss on a schedular basis and declined to refer the appellant's case for extraschedular consideration.  Shortly thereafter, the appellant submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), which subsequently issued a Memorandum Decision in April 2010.  The Memorandum Decision affirmed the Board's May 2008 determination of the disability rating for the bilateral hearing condition and set aside the Board's finding with respect to the extraschedular rating issue, remanding this matter for further proceedings.

In 2010, the Veteran submitted an audiogram report from his audiologist.  The Veteran's report could be construed as an informal claim for an increased rating for bilateral hearing loss.  This matter is referred to the RO for any action deemed appropriate.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.



REMAND

Consistent with the holding in the Court's April 2010 Memorandum Decision, the Board has determined that before it can address the matter of entitlement to an extraschedular rating for bilateral hearing loss, additional development is required.

An extraschedular disability rating is warranted based upon a finding that a case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate an appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the appellant's disability picture requires the assignment of an extraschedular rating.

The Board is also aware of the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007), which noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak, 21 Vet. App. at 455.

Consistent with the Court's April 2010 Memorandum Decision, the Board finds that the evidence in this case presents such an exceptional disability picture that the available schedular evaluations for the disability may be inadequate.  Despite the fact that the appellant has been assigned a noncompensable schedular disability rating for his bilateral hearing loss, he continues to assert that his hearing loss is more severe than contemplated by the diagnostic code.  The appellant's representative stated that his hearing condition has adversely affected his quality of life to include at home, play, and especially at his employment or the lack thereof.  Further, the appellant refers to the September 2005 private medical statement of D. M. Chical, M.D., Ph.D., which noted that the appellant reported difficulty hearing normal conversations and environmental sounds.  See Private Treatment Record, D. M. Chical, M.D., Ph.D., September 15, 2009.

The evidence of record is insufficient to determine that the appellant does not warrant extraschedular consideration of his claim.  The Board is precluded from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Rather, the proper course is to refer the matter to the Director of Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for bilateral hearing loss.  If the Veteran responds, the RO/AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Schedule the Veteran for a VA audiology examination to determine the current nature, extent, and severity of his hearing loss.  The claims folder, including all information received pursuant to the above requests, must be made available to the examiner for review in connection with the examination.  In addition to providing audiometric findings, the examiner must provide a full description of the effects of the Veteran's hearing loss on his ability to work.  The examiner must furnish detail regarding the effects of the disorder on the Veteran's ordinary activity, and the limitation of activity caused by the disorder; and fully describe the functional effects caused by the hearing loss.  The examiner must provide a rationale for any opinions given.

3.  Refer the claim of an extraschedular rating for bilateral hearing loss to the Director of Compensation and Pension for a determination as to whether the appellant is entitled to assignment of an extraschedular rating in accordance with the provisions of 38 C.F.R. § 3.321(b).  The rating board should include a full statement of all factors having a bearing on the issue.

4.  Then readjudicate the claim for an extraschedular rating for bilateral hearing loss.  If the claim remains denied, issue an appropriate supplemental statement of the case and give the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp.2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).



